Tbe following opinion was filed December 10, 1910:
SiebecKER, J.
(dissenting).. Tbe court bolds tbat tbe plaintiff is entitled to recover upon tbe verdict as constituted after tbe trial court changed tbe jury’s findings to questions 1 and 8. Tbe decision is based on tbe idea which is expressed in tbe opinion as follows:
“The defendant bad fixed bis own price at $2,000 per acre, and tbe only duty which plaintiff owed defendant was to produce a purchaser able, ready, and willing to pay $2,000 per acre. When be bad done this be bad performed bis contract witb defendant, and was entitled to bis commission regardless of any contract which be bad witb tbe purchaser.”
This decision, in my opinion, disregards tbe cardinal ingredient of agency tbat in case the agent’s duties to tbe seller, under a contract like tbe one involved here, conflict witb those of tbe buyer, it is illegal. Tbe rule of law is tbat an agent employed by tbe owner of real estate to sell tbe same cannot accept employment from a prospective purchaser thereof if tbe duties of such employments conflict. Tbe rule is founded on tbe accepted judgment of mankind, and is based on tbe idea tbat a person cannot faithfully serve two masters at tbe same time when tbe duties toward tbe two are necessarily antagonistic. Tbe result of tbe adjudications on tbe subject is well expressed and formulated as follows:
“One who employs a broker to find a customer to exchange real estate witb him has tbe right to assume tbat be is acting solely in bis interest, and is not to receive a commission from the customer. If the one principal employing him knows tbat be is employed by tbe other principal, then both be and *121the broker are guilty of wrong committed against tbe other principal, and the law will not enforce an executory contract entered into in fraud of the rights of the first employer. . . . 'The transaction itself is void as against public policy and good morals, and both parties thereto being in pari delicio, the law will leave them as it finds them.’” 2 Clark & Skyles, Agency, § 765 (a).
I cannot conceive how the duties of plaintiff under the respective employments of defendant and the purchasers can be treated as not conflicting. It was declared by this court:
“When an agent is thus employed by one party to sell and by the other to purchase, and is vested with any discretion in the negotiation, his duties are in conflict and in respect to adverse interests, and he cannot fairly serve both parties.” Barry v. Schmidt, 57 Wis. 172, 15 N. W. 24; Stewart v. Mather, 32 Wis. 344; Meyer v. Hanchett, 43 Wis. 246; Mechem, Agency, § 972.
The only permissible exception to such double employment is when the agent is acting as a middleman, and is upon the ground that in this relation he contracts to exercise his skill and influence for both parties for bringing them together, but that he is indifferent between them as to the negotiations. Tasse v. Kindt, 125 Wis. 631, 104 N. W. 703, and cases cited above. I am unable to agree to the opinion that the subsequent employment of the plaintiff by Neacy and Eead, which was unknown to the defendant, made plaintiff a middleman between them and the defendant. Plaintiff’s employment by the purchasers was to negotiate in their interest and against that of the defendant for a reduction of the price of defendant’s land to less than the $2,000 per acre which he had agreed to obtain for the defendant. These two employments necessarily put the plaintiff in a position wherein he was to use his skill and influence to promote the adverse and conflicting interests of his two employers. This he co-uld not legally do*. The fact that the defendant demanded a fixed price and that plaintiff claims to have obtained it finally, *122does not purge Ms double employment of its inherent illegality.
I am, however, of the view that the trial court was not warranted under the evidence in changing the answers to questions I and 8 of the special verdict, and that the verdict of the jury should have been approved. Such verdict would entitle plaintiff to recover, for his employment by the purchasers had wholly ceased before he made the special contract with the defendant in August, 1902, under which the jury found that he secured the purchasers at the stipulated price.
'A motion for a rehearing was denied February 21, 1911.